Orders entered on May 4, 1965 providing for examination of defendant before trial under certain conditions and circumstances modified on the law and the facts and' in the exercise of discretion to deny protective order and to direct defendant to appear for examination on a day to be selected by him within six months of the entry of the order, and as so modified affirmed, without costs or disbursements. Defendant is an American currently residing in Japan. He has business and other interests here and has hitherto made trips to this city at regular intervals of approximately six months. His affidavit seeking a protective order merely states that he has no present plans to come to the United .States. It does not state that he intends to discontinue the practice he has adopted. It does not appear that a direction for him to appear within a period that included his customary visits will put any undue burden on him. Settle order on notice. Concur — Valente, J. P., McNally, Eager and Steuer, JJ.